DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 11, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2018/019762 (“Wen”) in view of WO 2007/002436 (“Heck”).
Considering Claim 1: Wen teaches polypropylene compositions with flame retardant properties.  (Wen, 1, lines 1-5).  Wen teaches an example composition containing 76.6 parts polypropylene (i.e., a polyolefin) and 23 parts of “Flame retardant 1B.”  (Id. 18, Table 2, column labeled #9).  Wen teaches that Flame retardant 1B is a mixture of phosphorus compounds that includes 60-70 percent melamine phosphate.  (Id. 17, Table 1, Flame retardant 1B).  According to the present specification at page 7, lines 1 and 8, melamine phosphate is a type of phosphate ester.  The examiner calculates that the example composition of Wen contains about 30 parts of Flame retardant 1B per every 100 parts of polypropylene (i.e., 23 × [100 ÷ 76.6]).  These 30 parts of Flame retardant 1B, in turn, contain between about 18 parts to about 21 parts of melamine phosphate (i.e., phosphate ester) (i.e., 0.6 × 30 parts to 0.7 × 30 parts).  This amount of melamine phosphate falls within the claimed range of 5 to 45 parts of phosphate ester with respect to 100 parts of polyolefin.
	Wen further teaches, generally, that it is suitable to use “inorganic fillers such as talc and reinforcing agents” and that it is suitable to use such additives in an amount up to 30 wt%.  (Id. 12, lines 10-20).
	Wen does not teach that the talc is a plate-shaped talc.  However, Heck teaches the use of a “reinforcing grade of a platy filler, for example, talc” in a polypropylene composition.  (Heck, 1, Field of Invention).  Heck teaches six specific types of commercially available platy talcs.  (Id.  20, Table 3).  Heck teaches that the platy talc is used in amounts of 10 or 20 weight percent.  (Id. 21, second full paragraph; 35, paragraph immediately below Table 7; 37, Table 8).  Wen and Heck are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polypropylene resins containing various additives.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included 10 or 20 weight percent of the platy talc of Heck as a reinforcing filling in the example composition of Wen, and the motivation to have done so would have been, as Heck suggests, that platy talc improves the flexural modulus of the composition.  (Id. 35, paragraph immediately below Table 7).  A further motivation would have been, as Heck notes, that the platy talc is a nucleator in addition to being a reinforcing agent and its use “may make the addition of another nucleating agent unnecessary.”  (Id. 12, fifth full paragraph).
	The examiner calculates that the addition of 10 or 20 weight percent of the platy talc of Heck to the example composition of Wen would give rise to about 13 to 26 parts of the platy talc with respect to 100 parts of the polypropylene (i.e., 10 × [100 ÷ 76.6] parts to 20 × [100 ÷ 76.6]).  These amounts of platy talc filler fall within the claimed range of 5 to 70 parts of plate-shaped mineral with respect to 100 parts of polyolefin.
Considering Claims 2-4: As shown in the calculations under claim 1, the prior art references suggest amounts of platy talc filler and phosphate ester falling within the parts by mass range of claims 2 and 3 and within the ratio range of claim 4.
Considering Claim 5-7: The example composition of Wen contains 76.6 percent polypropylene (i.e., polyolefin).  This value falls within the range of claim 5.  Even after the addition of 10 or 20 parts of platy talc to the example composition, the amount of polypropylene would still fall within the range of claim 5.  (Wen, 18, Table 2, column labeled #9). 
Considering Claim 11: Wen teaches test specimens (i.e., articles) prepared by the injection molding of the composition.  (Wen, 17, lines 3-6).
Considering Claim 12: Wen teaches generally that the Charpy impact strength of the composition, measured according to ISO 179 at 23 °C, is at least 1 kJ/m2.  This range overlaps with the claimed range.  
Wen does not appear to teach any examples of a composition having a Charpy impact strength greater than 6.  The highest Charpy strength shown in Tables 2 and 3 at pages 18 and 19 of Wen appears to be 4 kJ/m2.  However, the example compositions of Wen lack the platy talc taught by Heck.  The two references, considered together, teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such compositions exhibit the claimed impact strength property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a Charpy impact strength of 6 or more, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2018/019762 (“Wen”) and WO 2007/002436 (“Heck”), as applied above to claim 1, and further in view of KR20060038491 (“Lim”; see the 6-page English-language machine translation made of record by the examiner) and as evidenced by ABT ANTIBLOCK TALC, Technical Data, Specialty Minerals, 1 page, dated October 2007 (“ABT Technical Data Sheet”).
Considering Claim 8: The relevant teachings of Wen and Heck are described above with respect to the obviousness rejection of claim 1.
	Heck further teaches the median diameters of several example platy talcs.  (Heck, 20, Table 3).  The median diameters are between 1.5 and 2.3 µm.  (Id.).  These values all fall within the “major axis” range of claim 8, which is interpreted as being substantially the same as the median diameter.  One of the example platy talcs is ABT 2500.  (Id.).  For this platy talc, Heck reports a media diameter of 2.3 µm.  (Id.).  This is consistent with the value given in the ABT Technical Data Sheet for ABT 2500.  The diameters for the platy talc taught by Heck fall within the “major axis” range of claim 8.  The ABT Technical Data Sheet also shows an image of the platy talc the clearly shows that the thickness is less than 3 µm.  However, it is not completely clear from the image whether the thickness is more than 0.1 µm.
	Accordingly, Heck and Wen are silent as to the thickness of the talc.  However, Lim teaches polyolefin compositions with a plate-like particle shape and specific size and aspect ratio ranges.  (Lim, 1, 3).  Lim discusses the size and aspect ratio of the talc.  (Id. 3).  The “size” described by Lim appears to be the diameter of the plates.  One of ordinary skill would understand the aspect ratio of plate-like particles to be the diameter of the plate divided by the thickness of the plate.  Lim states that the size of the particle should be between 1 and 20 µm.  (Id. 3).  This is consistent with what Heck teaches because all the example platy talcs of Heck are within this range.  (Heck, 20, Table 3).  Lim further states that the aspect ratio should be between 2 and 50, explaining that when the aspect ratio is below 2 “there is a problem of a decrease in rigidity” and when the aspect ratio is above 50 “there is a problem of poor appearance and a decrease in impact resistance.”  (Lim, 3).  An aspect ratio of between 2 and 50 for the 2.3 µm diameter talc plates of Heck corresponds to a thickness of about 0.05 µm to about 1.2 µm.  This range substantially overlaps with the thickness range of claim 8.  Lim is analogous art because it is directed to the same field of endeavor as the claimed invention, namely platy talc filled polyolefin compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used talc having a thickness within the range of claim 8, and the motivation to have done so would have been, as Lim and Heck suggest, that such thicknesses are suitable in common platy talcs that are commercially available and avoid the problems associated with aspect ratios that are too low (i.e., below 2) or too high (i.e., above 50).  (Lim, 3; Heck 20, Table 3).
Considering Claims 9 and 10: Heck teaches platy talcs.  (Heck, 20, Table 3). 
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons.  WO 2017/179289 (“Sakurai”) teaches flame-retardant polyolefin resin compositions containing a component that may be melamine pyrophosphate or melamine polyphosphate and a salt that may be piperazine orthophosphate.  (Sakurai, Abstract).  Sakurai states that the compositions have excellent heat resistance and excellent flame retardancy.  (Id.).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill, whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767